Citation Nr: 0315298	
Decision Date: 07/09/03    Archive Date: 07/17/03

DOCKET NO.  94-02 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from March 1941 to May 
1946.  He died in August 1989, and the appellant is his 
widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the RO in Pittsburgh, Pennsylvania 
which, in pertinent part, denied entitlement to DIC benefits 
under 38 U.S.C.A. § 1318.  The Board remanded this case in 
February 1996 and March 1999.  The case was subsequently 
returned to the Board.


REMAND

Initially, the Board notes that in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), the Federal Circuit 
imposed a stay on VA's adjudication of claims for DIC 
benefits under 38 U.S.C.A. § 1318, if based on "hypothetical 
entitlement".  This stay was partially lifted in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).  
The appellant's case may now be adjudicated.  See Chairman's 
Memorandum No. 01-03-09 (Apr. 8, 2003).  However, while 
further delay is regrettable, the Board finds that with 
regard to the appellant's claim for entitlement to DIC under 
38 U.S.C.A. § 1318, a remand is necessary for the reasons 
detailed below.

During the pendency of this appeal, 38 C.F.R. § 3.22 was 
revised, effective on January 21, 2000.  This regulation 
pertains to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  Although the Board 
has notified the appellant of the revised regulation, the RO 
has not yet reviewed the appellant's claim with consideration 
of such regulation, and such must be done prior to appellate 
review to avoid prejudice to the appellant.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Further due process must therefore be 
provided.

In light of the foregoing, the case is remanded to the RO for 
the following action:

The RO should again adjudicate the issue 
of entitlement to DIC benefits under 
38 U.S.C.A. § 1318, with consideration of 
all evidence of record.  In its 
adjudication of this issue, the RO should 
apply the amended version of 38 C.F.R. 
§ 3.22, which became effective January 
21, 2000.  If the claim remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




